UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

NINA PRIESTLEY, : Case No. 3:18-cv-00111
Plaintiff, : District Judge Walter H. Rice
Magistrate Judge Sharon L. Ovington

VS.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

DECISION AND ENTRY

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #12), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been
filed and that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has
expired, this Court hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

l, The Report and Recommendations docketed on July 5, 2019
(Doc. #12) is ADOPTED in full;

2. The Commissioner’s non-disability finding is vacated;

3. This matter is REMANDED to the Social Security
Administration under sentence four of 42 U.S.C. § 405(g) for
payment of benefits; and

4. The case is terminated on the docket of this Court.
IT IS SO ORDERED.

B-Ab-l9 bur
Walter H. Rice
United States District Judge
